Citation Nr: 1724598	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable initial evaluation for right ear hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1986 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case, including the issue of entitlement to a compensable initial evaluation for right ear hearing loss, was previously before the Board in June 2010, June 2015, and April 2016, when it was remanded for additional development.  Most recently, in April 2016, the Board granted service connection for coronary artery disease and service connection for a chronic right hamstring strain and remanded the issues of entitlement to a compensable initial evaluation for right ear hearing loss and entitlement to service connection for a respiratory disorder, claimed as recurrent upper respiratory infections and sinusitis, for additional development.  Entitlement to service connection for maxillary sinusitis was granted in a March 2017 rating decision.  Thus, it is no longer on appeal and the appeal is limited to the issue set forth on the title page.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

As noted in the April 2016 Board decision, the Veteran failed to appear at a scheduled April 2010 Board hearing.  He did not submit a timely request for a postponement, or demonstrate that the cause for his failure to appear arose under such circumstances that a timely request for postponement could not have been submitted.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected right ear hearing loss was manifested by no worse than level IV hearing impairment in the right ear.



CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a compensable initial evaluation for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, there has been substantial compliance the Board's June 2010, June 2015, and April 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).  In light of the audiological examination results of record, however, these provisions do not apply in the Veteran's case.

If hearing loss disability is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f).  

Service connection was granted, and a noncompensable initial evaluation was assigned, for right ear hearing loss effective December 1, 2006.  As such, the rating period for consideration on appeal is from December 1, 2006.  Service connection has not been established for left ear hearing loss.

A VA audiological examination was afforded to the Veteran in January 2008.  The January 2008 VA examination report documented a puretone threshold average of 23 for the right ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The January 2008 VA examination results revealed a Maryland CNC speech recognition score of 92 percent for the right ear.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear.  Applying the results to Table VII, a zero percent rating is warranted for right ear hearing loss based on the January 2008 audiological examination results.  See 38 C.F.R. §§ 4.85(f), 4.85, Diagnostic Code 6100. 

A VA audiological examination was afforded to the Veteran in September 2010.  The September 2010 VA examination report documented a puretone threshold average of 36 for the right ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The September 2010 VA examination results revealed a Maryland CNC speech recognition score of 76 percent for the right ear.  Based on those results with the utilization of Table VI, the Veteran had level III hearing impairment in the right ear.  Applying the results to Table VII, a zero percent rating is warranted for right ear hearing loss based on the September 2010 audiological examination results.  See 38 C.F.R. §§ 4.85(f), 4.85, Diagnostic Code 6100. 

Pursuant to the April 2016 Board remand, another VA audiological examination was afforded to the Veteran in November 2016.  The November 2016 VA examination report documented a puretone threshold average of 41 for the right ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The November 2016 VA examination results revealed Maryland CNC speech recognition scores of 68 percent for the right ear.  Based on those results with the utilization of Table VI, the Veteran had level IV hearing impairment in the right ear.  Applying the results to Table VII, a zero percent rating is warranted for right ear hearing loss based on the November 2016 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Additional VA treatment records associated with the claims file indicate audiological treatment, such as hearing aid fittings, but do not provide additional audiometric testing.  

Thus, given the puretone threshold averages and speech recognition scores as set forth in January 2008, September 2010 and November 2016 audiological examinations, when mechanically applied to the rating criteria, the Veteran's right ear hearing loss has not been shown to warrant a compensable rating.  The rating criteria simply do not warrant a compensable rating for this demonstrated level of right ear hearing impairment.  See 38 C.F.R. §§ 4.85(f), 4.85, Diagnostic Code 6100.  This is so for the entire rating period on appeal.

The regulations provide that consideration of whether special monthly compensation (SMC) is warranted is required when evaluating any claim for impaired hearing.  See 38 C.F.R. § 4.85 (g).  Certain levels of SMC may be awarded for deafness.  However, the SMC criteria require bilateral deafness or some other service-connected disability, such as blindness, which do not apply to the Veteran's case.  See 38 U.S.C.A. § 1114 (West 2015); 38 C.F.R. § 3.350 (2016).  Therefore, SMC is not warranted for the Veteran's right ear hearing loss. 

For the foregoing reasons, the Board finds that entitlement to a compensable rating for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating, the doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  The November 2016 VA examiner documented that the Veteran reported difficulty hearing in conversation both at the workplace and in everyday situations.  The November 2016 examiner opined that the Veteran's degree of hearing impairment could impact his ability to converse in groups, with background noise, and when speaking on the telephone.  However, the November 2016 examiner also reported the Veteran was employed in the banking industry.  In this regard, neither the Veteran nor any audiologist has indicated that his right ear hearing loss prevented gainful employment.  Accordingly, the Board finds that further consideration of TDIU is not warranted.


ORDER

Entitlement to a compensable initial evaluation for right ear hearing loss is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


